All Ohio courts say that a motion to withdraw a plea made before sentencing should be "freely and liberally granted."7 But then this court too often glosses over this rule of law and affirms even the slightest nod by the trial court. The consideration here was slight indeed.
The record reveals that the trial court denied McNeil's motion to withdraw his guilty plea because McNeil (1) had received a full Crim.R. 11 hearing before entering his plea and (2) had entered his plea voluntarily. While I agree that McNeil entered his plea voluntarily after receiving a full Crim.R. 11 hearing, that is not the only consideration. Other important factors in this case are whether (1) McNeil had a complete defense to the charges-his alleged alibi; (2) the trial court gave full and fair consideration to the withdrawal motion; (3) McNeil was given a full hearing on the motion; and (4) the state would have been prejudiced by the withdrawal of McNeil's plea. I conclude that the trial court did not give proper consideration to the motion and McNeil's claim of innocence, because it did not conduct a full hearing.
The function of a hearing on a motion to withdraw a plea is to determine whether there is a "reasonable and legitimate basis" for the withdrawal of the *Page 178 
plea.8 Under these particular circumstances — where the trial court addressed only McNeil's counsel, limited its query to the Crim.R. 11 hearing, and failed to give McNeil's counsel the opportunity to present other remarks-it is doubtful that the trial court could truly determine whether a legitimate basis existed for the withdrawal of McNeil's guilty plea. Further, the trial court failed to entertain even limited comments from the state or McNeil. Without comment from McNeil, the trial court was precluded from determining whether it may have had cause to consider in more detail McNeil's claim of innocence. And, if the trial court had asked the state for comments, it may have learned that perhaps there was a reasonable basis for allowing McNeil to withdraw his guilty plea. (The state had indicated during McNeil's sentencing hearing that none of the victims of the robbery could identify McNeil.)
Based on the record before this court, I conclude that McNeil was not afforded an adequate hearing. Due process requires not only reasonable notice, but also an opportunity to be heard. The trial court did not give McNeil a full opportunity to be heard, either by his own words or by his counsel's representations on his behalf, regarding his claim of innocence and the possibility that he had a complete defense to the charges. Further, a factor mitigating against withdrawal of a plea, prejudice to the state, does not seem to apply here.9
Our colleagues in the Seventh Appellate District have, in a recent case strikingly similar to ours, put it thus: "Ultimately, this court must weigh the factors in favor of permitting a plea withdrawal with the factors against such an action. Here, we have a multitude of reasons in favor of plea withdrawal: professed innocence; confusion; timeliness; and a judicial standard of free and liberal granting of such a motion. To offset these factors, we merely have the restoration of the State of Ohio to the position it had prior to the plea bargain; i.e., it has to prove the guilt of a party presumed to be innocent. Without more, we must conclude that the balance scale tilts so far in favor of appellant that the denial of appellant's motion to withdraw his plea was unfair."10
I cannot say it better.
Because the trial court did not provide an adequate hearing on McNeil's motion to withdraw his guilty plea, I would reverse his conviction and remand this case for a new hearing consistent with the law.
Please Note:
The court has recorded its own entry on the date of the release of this Decision.
7 State v. Xie (1992), 62 Ohio St.3d 521, 527, 584 N.E.2d 715,719.
8 State v. Xie, 60 Ohio St.3d at 527, 584 N.E.2d at 719.
9 State v. Griffin (2001), 141 Ohio App.3d 551, 555, 752 N.E.2d 310,313.
10 Id. at 556; 752 N.E.2d at 314. *Page 179